 



EXHIBIT 10(g)

THE SHERWIN-WILLIAMS COMPANY 2005

DIRECTOR DEFERRED FEE PLAN



1.   PURPOSE. The purpose of The Sherwin-Williams Company 2005 Director Deferred
Fee Plan (the “Plan”) is to provide non-employee Directors of the Company with
the opportunity to defer taxation of all or a portion of such Director’s Board
Retainer and/or Meeting Fees and to help build loyalty to the Company through
increased opportunity to invest in Company Common Stock, all in compliance with
the requirements of The American Jobs Creation Act of 2004.   2.   DEFINITIONS.
The following terms when used herein with initial capital letters shall have the
following respective meanings unless the text clearly indicates otherwise:



  (a)   Administration Committee. “Administration Committee” means the committee
provided for in paragraph 11.     (b)   Board of Directors. “Board of Directors”
means the Board of Directors of the Company.     (c)   Board Retainer. “Board
Retainer” means the compensation payable monthly to Directors.     (d)   Common
Stock. “Common Stock” means the common stock of the Company or any security into
which such Common Stock may be changed by reason of: (i) any stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, (ii) any merger, consolidation, separation,
reorganization or partial or complete liquidation, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.     (e)  
Common Stock Account. “Common Stock Account” means the bookkeeping account
established and maintained under this Plan which is credited with Common Stock
in accordance with paragraph 5(b).     (f)   Company. “Company” means The
Sherwin-Williams Company, an Ohio corporation or its successor(s) in interest.  
  (g)   Deferred Cash Account. “Deferred Cash Account” means the bookkeeping
account established and maintained under this Plan which is valued in accordance
with paragraph 5(a).     (h)   Deferred Compensation. “Deferred Compensation”
means the amount of the Board Retainer and/or Meeting Fee of the Participant
deferred pursuant to this Plan.     (i)   Director. “Director” means a member of
the Board of Directors.     (j)   Eligible Director. “Eligible Director” means a
Director who is not an employee of the Company or a Subsidiary.     (k)   Fair
Market Value. “Fair Market Value” of Common Stock means: (i) with respect to
Deferred Compensation deferred prior to April 23, 1997, the closing price of
Common Stock as reported on the New York Stock Exchange Composite Tape on the
applicable date, or, in the event that no sales take place on such day, the
closing

1



--------------------------------------------------------------------------------



 



      price of Common Stock as reported on the New York Stock Exchange (or any
successor exchange) Composite Tape on the nearest preceding day on which there
were sales of Common Stock; or (ii) with respect to Deferred Compensation
deferred on or after April 23, 1997, the average between the highest and the
lowest quoted selling price of the Company’s Common Stock on the New York Stock
Exchange or any successor exchange     (l)   Fees. “Fees” means the compensation
payable to Directors for their services as a director, including the Board
Retainer and Meeting Fee.     (m)   Meeting Fee. “Meeting Fee” means the
compensation payable at the time of a meeting to a Director for each meeting of
the Board of Directors or committee of the Board of Directors that such Director
attends and/or chairs.     (n)   Participant. “Participant” means an Eligible
Director who has elected to participate in the Plan.     (o)   Payment Date.
“Payment Date” means (i) with respect to the payment of a Board Retainer, the
first business day of each calendar month or (ii) with respect to the payment of
a Meeting Fee, the date on which a meeting of the Board of Directors or a
committee of the Board of Directors was held.     (p)   Plan. “Plan” means the
plan set forth in this instrument, and known as “The Sherwin-Williams Company
Director Deferred Fee Plan”, as adopted at the meeting of the Board of Directors
held July 20, 2005..     (q)   Plan Year. “Plan Year” means the twelve
consecutive month period commencing on April 1 of a year and ending on March 31
of the following year, except with respect to the initial Plan Year, which shall
be a short Plan Year commencing January 1, 2005 and ending March 31, 2005.    
(r)   Shadow Stock. “Shadow Stock” means a unit of interest equivalent to a
share of Common Stock.     (s)   Shadow Stock Account. “Shadow Stock Account”
means the bookkeeping account established and maintained under this Plan
credited with Shadow Stock in accordance with paragraph 5(c).     (t)  
Subsidiary. Any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company, if, at the time of the time of
investment in the Common Stock, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.     (u)   Trust. “Trust” means one or more
trust funds established for the purpose of (i) providing a source from which to
pay benefits under the Plan and (ii) purchasing and holding assets, including
shares of Common Stock. Any such trust funds shall be subject to the claims of
the Company’s creditors in the event of the Company’s insolvency, though such
trust funds may not necessarily hold sufficient assets to satisfy all of the
benefits to be provided under the Plan.

2



--------------------------------------------------------------------------------



 



3.   ELIGIBILITY. An Eligible Director shall become a Participant upon
satisfaction of the following: (i) the later of the effective date of the Plan
or the date such Director becomes an Eligible Director; and (ii) completion of
an Election (as defined in paragraph 4).   4.   ELECTION PROCEDURE. An Eligible
Director wishing to participate in the Plan must file a written notice on the
Notice of Election form, attached as Exhibit A, electing to defer payment for a
Plan Year of all or a portion of his Fees as a Director (“Election”). Such
Election shall be made within thirty (30) days after the date such Director
initially becomes an Eligible Director. Any such Election shall be effective
only with respect to Fees earned after the effective date of the Election.
Thereafter, a Director for whom an Election is not in effect may only elect to
participate in the Plan by filing a timely Election on or before the March 31st
of the Plan Year immediately preceding the Plan Year for which the Election is
to become effective. An Election shall not be effective until receipt of the
fully and properly completed Notice of Election form by the Secretary of the
Company. A fully and properly completed Notice of Election form must indicate:
(i) the percentage of Fees to be deferred; (ii) manner of payment upon
distribution; (iii) payment commencement date; and (iv) deemed investment
election. Once effective for a Plan Year, an Election is irrevocable and may not
be changed for that Plan Year. No subsequent election may change the manner of
payment, the payment commencement date or the deemed investment of the Fees
previously deferred. An Election shall apply to Fees payable with respect to
each subsequent Plan Year, unless terminated or modified as described herein. An
effective Election may be terminated or modified for any subsequent Plan Year by
filing either a new Notice of Election form to effect modifications, or a Notice
of Termination form, attached as Exhibit B, to effect terminations, on or before
the March 31st immediately preceding the Plan Year for which such modification
or termination is to be effective. A person for whom an effective Election is
terminated may thereafter file a new Notice of Election form, in the manner
described above, for future Plan Years for which he is eligible to participate
in the Plan.   5.   INVESTMENT ACCOUNTS. The amount of a Participant’s Deferred
Compensation pursuant to an Election shall be deemed credited to the investment
options specified in this paragraph 5 in the manner elected by the Participant.
A Participant’s election as to the investment options in which his Deferred
Compensation for a Plan Year shall be deemed to be invested shall be irrevocable
with respect to Deferred Compensation and deemed earnings thereon, and Deferred
Compensation and deemed earnings thereon cannot be transferred between
investment accounts. A Participant may elect to credit no less than twenty-five
percent (25%) of his Deferred Compensation for a Plan Year (the “Minimum
Election”) to any particular investment option. Any amounts in excess of the
Minimum Election shall be made in five percent (5%) increments. If a Participant
fails to direct the investment of any Deferred Compensation, all such Deferred
Compensation will be credited to the Participant’s Deferred Cash Account. A
Participant may elect to have his Deferred Compensation deemed to be invested in
one of the following investment accounts:



  (a)   DEFERRED CASH ACCOUNT. Each Participant’s Deferred Cash Account shall
accrue interest computed using the base lending rate of interest as announced by
Key Bank, Cleveland, Ohio in effect during the immediately preceding calendar
quarter.

3



--------------------------------------------------------------------------------



 



      The interest shall be computed on the actual balance in each Participant’s
Deferred Cash Account during the previous calendar quarter.     (b)   COMMON
STOCK ACCOUNT. The Participant’s Common Stock Account shall be credited with
that quantity of Common Stock equal to the number of full and fractional shares
(to the nearest thousandths) which could have been purchased by the Trust with
the portion of Deferred Compensation a Participant has elected to allocate to
the Common Stock Account based on the Fair Market Value of such Common Stock on
each Payment Date. There will be credited to each Participant’s Common Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant’s
Common Stock Account which the Participant would have received had he been a
record owner of shares of Common Stock equal to the amount of Common Stock in
his Common Stock Account at the time of payment of such cash dividends or other
distributions. The Participant’s Common Stock Account shall be credited with a
quantity of shares of Common Stock and fractions thereof (to the nearest
thousandths) that could have been purchased with the dividends or other
distributions based on the Fair Market Value of Common Stock on the date of
payment of such dividends or other distributions.     (c)   SHADOW STOCK
ACCOUNT. The Participant’s Shadow Stock Account shall be credited with a
quantity of Shadow Stock units and fractions thereof (to the nearest
thousandths) equal to the value of Common Stock that could have been purchased
with the portion of the Deferred Compensation credited to the Shadow Stock
Account on each Payment Date based on the Fair Market Value of Common Stock on
such Payment Date. There will be credited to each Participant’s Shadow Stock
Account amounts equal to the cash dividends, and other distributions, paid on
shares of issued and outstanding Common Stock represented by the Participant’s
Shadow Stock Account which the Participant would have received had he been a
record owner of a number of shares of Common Stock equal to the amount of Shadow
Stock in his Shadow Stock Account at the time of payment of such cash dividends
or other distributions. The Participant’s Shadow Stock Account shall be credited
with a quantity of Shadow Stock units and fractions thereof (to the nearest
thousandths) that could have been purchased with the dividends or other
distributions based on the Fair Market Value of Common Stock on the date of
payment of such dividends or other distributions.



6.   DEPOSITS TO THE TRUST. The Company shall transfer to the Trust, within
sixty (60) days of the date Fees would otherwise be paid, amounts which a
Participant has directed to be deferred in accordance with the Plan. In
addition, as of the first day of each calendar quarter, the Company shall
deposit into the Trust the following cash amounts accrued during the immediately
preceding calendar quarter: (i) all accrued interest on Participants’ Deferred
Cash Accounts; (ii) an amount equal to cash dividends and other distributions
paid on shares of Common Stock represented by units of Shadow Stock and shares
of Common Stock credited to Participants’ Shadow Stock Accounts and Common Stock
Accounts; (iii) an amount equal to the appreciation in the value of a unit of
Shadow Stock multiplied times the

4



--------------------------------------------------------------------------------



 



    number of units of Shadow Stock credit to Participants’ Shadow Stock
Accounts; and (iv) an amount equal to the appreciation in the value of a share
of Common Stock multiplied by the number of shares of Common Stock credited to
Participants’ Common Stock Accounts.   7.   PAYMENT OF DEFERRED COMPENSATION.



  (a)   Amount of Payment. The benefit that a Participant will receive from the
Company in accordance with the Plan shall be: (i) the number of full shares of
Common Stock credited to the Participant’s Common Stock Account; and (ii) cash
equal to the sum of (I) the amount credited to the Participant’s Deferred Cash
Account; (II) the Fair Market Value of the fractional shares (to the nearest
thousandths) of Common Stock on the date such fractional shares were credited to
the Participant’s Common Stock Account; and (III) the value of the Shadow Stock
units and fractions thereof (to the nearest thousandths) credited to the
Participant’s Shadow Stock Account. The value of a Participant’s Deferred Cash
Account, fractional shares of Common Stock and Shadow Stock Account shall be
determined by the Company as of the end of the calendar quarter immediately
preceding the calendar quarter in which a Participant is entitled to a
distribution hereunder in accordance with paragraph 7(c) below. Notwithstanding
the preceding sentence to the contrary, in the event of a Change of Control or
termination of the Plan as provided in paragraphs 9 and 13, respectively, the
value of a Participant’s Deferred Cash Account, Shadow Stock Account and Common
Stock Account shall be determined by the Company immediately following such an
event.     (b)   Manner of Payment. A Participant’s Deferred Compensation for a
Plan Year, as adjusted for deemed earnings or losses thereon, will be paid by
the Company to him or, in the event of his death, to the Participant’s
beneficiary, in kind, in a lump sum unless the Participant makes a timely
election to have the benefits paid in substantially equal annual cash
installments over a period not exceeding ten (10) years. Notwithstanding the
foregoing, a Participant’s Deferred Compensation invested in the Common Stock
Account shall only be distributed to the Participant in kind in a lump sum. Upon
the commencement of installment payments hereunder, if so elected, the value (as
determined under paragraph 7(a) above) of the Participant’s Shadow Stock Account
shall be transferred to his Deferred Cash Account and the Participant’s Shadow
Stock Account shall be eliminated. Amounts credited to a Participant’s Deferred
Cash Account held pending distribution pursuant to this paragraph shall continue
to be credited with interest in accordance with the provisions of paragraph 5(a)
above.     (c)   Payment Commencement Date. Payments of Deferred Compensation
and earnings thereon shall commence within two (2) business days following the
first business day of the first calendar quarter beginning after the earlier of
the date the Participant elects to receive payment or ceases to be a Director.
Notwithstanding a Participant’s manner of payment election hereunder, if a
Participant dies before payments have begun under the Plan, the Company shall
pay to the Participant’s beneficiary or beneficiaries a lump sum on the first
business day of the first calendar quarter beginning after the Participant’s
death. If a Participant dies while payments are being

5



--------------------------------------------------------------------------------



 



      made under the Plan, the Company shall continue to pay installments to the
Participant’s beneficiary or beneficiaries in accordance with the payment method
elected by the Participant prior to his death.     (d)   Acceleration of
Payment. In the event a Participant has elected to receive distribution from the
plan in the form of installment payments, the Administration Committee may,
nonetheless, upon request of the Participant, in its sole discretion, accelerate
payment of all or any portion of the Participant’s remaining account under the
Plan, if the Administration Committee determines that the Participant has
experienced an unanticipated financial emergency beyond the control of the
Participant that would result in severe financial hardship to the Participant
and the amount of the payment is the amount necessary to alleviate the hardship.



8.   BENEFICIARIES. A Participant may, by executing and delivering to the
Secretary of the Company prior to the Participant’s death a Beneficiary Election
form attached hereto as Exhibit C, designate a beneficiary or beneficiaries to
whom distribution of his interest under this Plan shall be made in the event of
his death prior to the full receipt of his interest under this Plan, and he may
designate the portions to be distributed to each such designated beneficiary if
there is more than one. Any such designation may be revoked or changed by the
Participant at any time and from time to time by filing, prior to the
Participant’s death, with the Secretary of the Company an executed Beneficiary
Election form. If there is no such designated beneficiary living upon the death
of the Participant, or if all such designated beneficiaries die prior to the
full distribution of the Participant’s interest, then any remaining unpaid
amounts shall be paid in a cash lump sum to the estate of the Participant or
Participant’s beneficiaries.   9.   CHANGE OF CONTROL. In the event of a Change
of Control, the amounts held in the Trust shall be immediately distributed in a
cash lump sum to Participants. Any and all remaining benefits shall be
immediately paid by the Company in a cash lump sum to Participants. For purposes
of this Plan, a “Change of Control” shall be deemed to have occurred if:



  (i)   Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) who or that, together with all Affiliates and Associates of such
person, is the Beneficial Owner of ten percent (10%) or more of the shares of
Common Stock of the Company then outstanding, except :



  (A)   the Company;     (B)   any of the Company’s subsidiaries in which a
majority of the voting power of the equity securities or equity interests of
such subsidiary is owned, directly or indirectly, by the Company;     (C)   any
employee benefit or stock ownership plan of the Company or any trustee or
fiduciary with respect to such a plan acting in such capacity; or     (D)   any
such person who has reported or may, pursuant to Rule 13d-1(b)(1) of the General
Rules and Regulations under the Exchange Act, report such ownership (but only as
long as such person is the Beneficial Owner of less than fifteen percent (15%)
of the shares of Common Stock then outstanding)

6



--------------------------------------------------------------------------------



 



      on Schedule 13G (or any comparable or successor report) under the Exchange
Act.



      Notwithstanding the foregoing, (I) no person shall become the Beneficial
Owner of ten percent (10%) or more (fifteen percent (15%) or more in the case of
any person identified in clause (D) above) solely as the result of an
acquisition of Common Stock by the Company that, by reducing the number of
shares outstanding, increases the proportionate number of shares beneficially
owned by such person to ten percent (10%) or more (fifteen percent (15%) or more
in the case of any person identified in clause (D) above) of the shares of
Common Stock then outstanding; provided, however, that if a person becomes the
Beneficial Owner of ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (D) above) of the shares of Common
Stock solely by reason of purchases of Common Stock by the Company and shall,
after such purchases by the Company, become the Beneficial Owner of any
additional shares of Common Stock which has the effect of increasing such
person’s percentage ownership of the then-outstanding shares of Common Stock by
any means whatsoever, then such person shall be deemed to have triggered a
Change of Control, and (II) if the Board of Directors determines that a person
who would otherwise be the Beneficial Owner of ten percent (10%) or more
(fifteen percent (15%) or more in the case of any person identified in clause
(D) above) of the shares of Common Stock has become such inadvertently
(including, without limitation, because (1) such person was unaware that it
Beneficially Owned ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (D) above) of the shares of Common
Stock or (2) such person was aware of the extent of such beneficial ownership
but such person acquired beneficial ownership of such shares of Common Stock
without the intention to change or influence the control of the Company) and
such person divests itself as promptly as practicable of a sufficient number of
shares of Common Stock so that such person would no longer be the Beneficial
Owner of ten percent (10%) or more (fifteen percent (15%) or more in the case of
any person identified in clause (D) above), then such person shall not be deemed
to be, or have been, the Beneficial Owner of ten percent (10%) or more (fifteen
percent (15%) or more in the case of any person identified in clause (D) above)
of the shares of Common Stock, and no Change of Control shall be deemed to have
occurred.     (ii)   During any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the
Company and any new director (other than a director initially elected or
nominated as a director as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies by or on behalf of such director) whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof.

7



--------------------------------------------------------------------------------



 



  (iii)   There shall be consummated any consolidation, merger or other
combination of the Company with any other person or entity other than:



  (A)   a consolidation, merger or other combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty-one percent
(51%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such consolidation, merger
or other combination; or     (B)   a consolidation, merger or other combination
effected to implement a recapitalization and/or reorganization of the Company
(or similar transaction), or any other consolidation, merger or other
combination of the Company, which results in no person (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), together with all Affiliates
and Associates of such person, becoming the Beneficial Owner of ten percent
(10%) or more (fifteen percent (15%) or more in the case of any person
identified in Section 1(c)(i)(D)) of the combined voting power of the Company’s
then outstanding securities.



  (iv)   There shall be consummated any sale, lease, assignment, exchange,
transfer or other disposition (in one transaction or a series of related
transactions) of fifty percent (50%) or more of the assets or earning power of
the Company (including, without limitation, any such sale, lease, assignment,
exchange, transfer or other disposition effected to implement a recapitalization
and/or reorganization of the Company (or similar transaction)) which results in
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), together with all Affiliates and Associates of such person, owning a
proportionate share of such assets or earning power greater than the
proportionate share of the voting power of the Company that such person,
together with all Affiliates and Associates of such person, owned immediately
prior to any such sale, lease, assignment, exchange, transfer or other
disposition.     (v)   The shareholders of the Company approve a plan of
complete liquidation of the Company.



10.   NON-ASSIGNABILITY. Neither a Participant nor any beneficiary designated by
him shall have any right to, directly or indirectly, alienate, assign or
encumber any amount that is or may be payable hereunder.   11.   ADMINISTRATION
OF PLAN. Full discretionary power and authority to construe, interpret and
administer the Plan shall be vested in the Administration Committee. The
Administration Committee shall be consist of three or more members who may be,
but are not required to be, directors or employees of the Company, one of whom
shall be the Chief Executive Officer of the Company and the others of whom shall
be appointed by the Chief Executive Officer of the Company. Members of the
Administration Committee, other than the Chief Executive Officer, shall serve
from the effective date of their appointment until such time as the Chief
Executive Officer shall appoint a successor to any or all of such

8



--------------------------------------------------------------------------------



 



    members of the Administration Committee. The Administration Committee shall
have the power and authority to allocate among themselves and to delegate any
responsibility or power reserved to it hereunder to any person or persons or any
committee of the Board of Directors, as it may, in its sole discretion, deem
appropriate. Decisions of the Administration Committee or its designee shall be
final, conclusive and binding upon all parties.   12.   GOVERNING LAW. To the
extent not preempted by federal law, the provisions of this Plan shall be
interpreted and construed in accordance with the laws of the State of Ohio.  
13.   EFFECTIVE DATE/AMENDMENT/TERMINATION. This amendment and restatement of
the Plan shall become effective on April 23, 1997. The Board of Directors may
amend, suspend or terminate this Plan at any time; provided that no such
amendment, suspension or termination shall adversely effect the amounts in any
then-existing account. Upon termination of the Plan, the amounts held in the
Trust shall be immediately distributed in a lump sum to Participants. Any and
all remaining benefits shall be immediately paid by the Company in a lump sum to
Participants.

     IN WITNESS WHEREOF, the Company has caused the Plan to be executed
effective as of July 20, 2005.

                  ATTEST:       THE SHERWIN-WILLIAMS COMPANY  
 
               
 
      By:   /s/    
 
               
 
      Its:        
 
               

9



--------------------------------------------------------------------------------



 



EXHIBIT A

THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN

NOTICE OF ELECTION

     I, the undersigned,                                          (Print Name),
a non-employee director of The Sherwin-Williams Company (the “Company”) hereby
irrevocably elect to participate in The Sherwin-Williams Company Director
Deferred Fee Plan (the “Plan”). I acknowledge that this deferral is effective
upon receipt of this Notice of Election form by the Secretary of the Company,
and is subject to all provisions stated in the Plan document. I understand that
this election shall be irrevocable as to fees payable to me during the next full
Plan Year (which runs from April 1st through March 31st), and shall continue in
effect for subsequent Plan Years except to the extent that I file either a new
notice of election changing my prior election or a notice of termination on or
before the March 31st prior to any subsequent Plan Year.



  1.   Percentage of Fees Deferred. I irrevocably elect for the Plan Year to
defer the following percentages of the following fees:         Board Retainer:
                         %

Meeting Fee:                              %     2.   Manner of Payment. I
irrevocably elect that all amounts deferred pursuant to this election and
earnings thereon be distributed to me as provided in the Plan:        
                     in a cash lump sum; or                              in
           (specify number between two and ten) annual cash installments.      
  I hereby acknowledge that if I do not select my preferred manner of Plan
distribution at this time, I will receive my payment in a cash lump sum and I
further acknowledge that, notwithstanding the above election, any amounts
invested in the Common Stock Account shall be paid to me in an in-kind, lump sum
distribution.     3.   Payment Commencement Date. I irrevocably elect that the
payment of amounts deferred pursuant to this election and earnings thereon begin
within two (2) business days following the first business day of the first
calendar quarter beginning after:        
                                        , 20       (specify date); or        
                     the date I cease to be a Director.

10



--------------------------------------------------------------------------------



 



  4.   Investment Accounts. I hereby irrevocably elect that all amounts deferred
pursuant to this election and earnings thereon be invested as follows: (Note:
elections must be no less than 25% in any particular investment account and 5%
increments thereafter)                              % in my Deferred Cash
Account;                              % in my Shadow Stock Account; and/or      
                       % in my Common Stock Account.         I understand that
my investment direction is irrevocable for the Plan Year for amounts deferred
under this election and earnings thereon and that deferred amounts cannot be
transferred between investment accounts.

     IN WITNESS WHEREOF, I have signed my name on this            day of
                    , 20     .

     
 
  Signature
 
   
 
  RECEIPT ACKNOWLEDGED ON BEHALF
OF THE SHERWIN-WILLIAMS COMPANY
 
   
Date:
   
 
  Corporate Secretary

11



--------------------------------------------------------------------------------



 



EXHIBIT B

THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN

NOTICE OF TERMINATION

     Pursuant to the provisions of the Plan, I, the undersigned,
                                         (Print Name), hereby terminate my
participation in the Plan effective as of April 1, 20      .

     
Date:
  Signature
 
   
 
  RECEIPT ACKNOWLEDGED ON BEHALF
OF THE SHERWIN-WILLIAMS COMPANY
 
   
Date:
   
 
  Corporate Secretary

12



--------------------------------------------------------------------------------



 



EXHIBIT C

THE SHERWIN-WILLIAMS COMPANY 2005
DIRECTOR DEFERRED FEE PLAN

BENEFICIARY ELECTION

         
(SHERWIN WILLIAMS LOGO) [l15153al1515300.gif]
  The Sherwin-Williams Company
Director Deferred Fee Plan
Designation of Beneficiary Form    

CHECK LIST

Please review and complete all sections applicable to you. If you do not
complete this form in its entirety, your elections may be invalid!

     
o
  SECTION A: Complete all information. Please print.
 
   
o
  SECTION B: Primary Beneficiary(ies) are the beneficiaries that will receive
your total vested benefit. If you choose to designate an Estate or Trust as your
beneficiary, you do not need to submit a copy of a Trust document to us.
 
   
o
  SECTION C: Contingent Beneficiary (ies) are the beneficiaries who will receive
your total vested benefit if the Primary Beneficiary (ies) are deceased at the
time of your death. The same rules apply to the Contingent Beneficiary (ies) as
to the Primary Beneficiary (ies).
 
   
o
  SECTION D: Signatures — the Director signs his/her name in this section to
confirm that the above beneficiary (ies) are the beneficiaries chosen by the
Director.
 
   
o
  SECTION E & F : ALL SIGNATURES ON THIS FORM MUST BE WITNESSED BY NOTARY PUBLIC
OR A SHERWIN-WILLIAMS PLAN REPRESENTATIVE IN SECTION E AND/OR SECTION F. (A
Sherwin-Williams Plan Representative is a SW Officer or SW Corporate Employee
Benefits Representative)
 
   
o
  Return Completed Form to:

     
 
  The Sherwin-Williams Company
 
  Employee Benefits — Retirement Programs
 
  1300 Midland
 
                  101 Prospect Avenue, NW
 
  Cleveland, Ohio 44115-1075.

13



--------------------------------------------------------------------------------



 



         
(SHERWIN WILLIAMS LOGO) [l15153al1515300.gif]
  The Sherwin-Williams Company 2005
Director Deferred Fee Plan
Designation of Beneficiary Form    

(Please Print all information, except Signatures)

Section A: Director Information



         
Name
      SSN
 
 
       
Address
      Marital Status
 
 
       
City
  State   Zip
 



Section B: Primary Beneficiary (ies)



I hereby designate the following person or persons as primary Beneficiaries of
my Account under the Plan payable in the event of my death.

                 
Name
                                                                     Name  
                                                            
SSN
                                                                     SSN  
                                                            
Address
                                                                     Address  
                                                            
                                                                               
   
                                                                             
Birth date                                                                    
Birth date                                                             
Relationship to Participant                                         
Relationship to Participant                                   Percentage
                                                                  Percentage
                                                          

The total of the percentages must equal 100%. When more than one Beneficiary is
designated, and no percentage is specified, payment will be made in equal shares
to each surviving Beneficiary, or all to the last surviving Beneficiary. If
using more than two primary beneficiaries, attach addendum sheet to include your
printed Name, Social Security, Date and Signature.



Section C: Contingent Beneficiary (ies)

In the event that there are no living primary Beneficiary (ies) at my death, I
hereby designate the following person or persons as contingent Beneficiaries of
my Account:

                 
Name
                                                                     Name  
                                                            
SSN
                                                                     SSN  
                                                            
Address
                                                                     Address  
                                                            
                                                                               
   
                                                                             
Birth date                                                                    
Birth date                                                             
Relationship to Participant                                         
Relationship to Participant                                   Percentage
                                                                  Percentage
                                                          

14



--------------------------------------------------------------------------------



 



The total of the percentages must equal 100%. When more than one Beneficiary is
designated, and no percentage is specified, payment will be made in equal shares
to each surviving Beneficiary, or all to the last surviving Beneficiary. If
using more than two contingent beneficiaries, attach addendum sheet to include
your printed Name, Social Security, Date and Signature.

Section D: Director Signature

I reserve the right to revoke or change any Beneficiary designation by
completing a new form. I hereby revoke all my prior designations (if any) of
primary and contingent Beneficiary (ies). I reserve the right to change my
beneficiary in accordance with the terms of the Plan.

           
Participants Signature
  Date



ALL SIGNATURES ON THIS FORM MUST BE WITNESSED BY A NOTARY PUBLIC
OR BY AN SHERWIN-WILLIAMS PLAN REPRESENTATIVE IN
SECTION E AND/OR SECTION F.

Section E: Notary Public

On this                      day of                                         ,
200       personally appeared before me the said named
                                         and
                                         known to me to be the person (s)
described in and who executed the foregoing instrument and he/she acknowledged
that he/she executed the same.

¯ Notary Seal ¯

             
Date
  Notary Public Signature

- OR -

Section F: Sherwin-Williams Plan Representative

As Plan Representative I hereby acknowledge receipt of this form.

All Signature(s) on this form have been witnessed on this            day of
                                        , 200                     in the
presence of:

       
 
   
 
  Plan Representative Signature  
 
   
 
  Print Plan Representative Name

Return the completed form to:

     The Sherwin-Williams Company, Employee Benefits-Retirement Programs

     1300 Midland, 101 Prospect Avenue NW, Cleveland, Ohio 44115-1075

15